UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6213


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAMONE HAISON ETHRIDGE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:10-cr-00206-BO-2; 5:13-cv-00312-BO)


Submitted:   October 18, 2016             Decided:   November 4, 2016


Before WILKINSON and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ramone Haison Ethridge, Appellant Pro Se.          S. Katherine
Burnette, Seth Morgan Wood, OFFICE OF THE UNITED STATES
ATTORNEY,  Dennis   Michael  Duffy,   Jennifer  P.   May-Parker,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ramone Haison Ethridge seeks to appeal the district court’s

order denying his self-styled motion for correction under Fed.

R.   Civ.    P.   60(b)       -    which   sought     correction   of   the   district

court’s judgment denying relief on his 28 U.S.C. § 2255 (2012)

motion - and the court’s order denying his Fed. R. Civ. P. 59(e)

motion.      The orders are not appealable unless a circuit justice

or   judge    issues      a       certificate    of   appealability.       28    U.S.C.

§ 2253(c)(1)(B) (2012). *             A certificate of appealability will not

issue     absent    “a        substantial       showing    of   the     denial   of   a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2012).           When the

      *In United States v. McRae, 793 F.3d 392 (4th Cir. 2015),
we “address[ed] the question whether, in light of Reid v.
Angelone, 369 F.3d 363 (4th Cir. 2004), and Gonzalez v. Crosby,
545 U.S. 524 (2005), [a habeas applicant]’s appeal of the
district court’s dismissal of his Rule 60(b) motion as an
unauthorized successive § 2255 motion is subject to the
certificate of appealability requirement.” Id. at 396 (internal
quotation marks omitted).      We held that no certificate of
appealability is required for this court to “address the
district court’s jurisdictional categorization of a Rule 60(b)
motion as a successive habeas petition.”           Id. at 399.
Importantly, McRae abrogates the certificate of appealability
requirement only in the narrow situation where the district
court construes a Rule 60(b) motion as a successive habeas
application.   See id. at 400 n.7 (noting that McRae represents
“an abrogation of only a small part of Reid’s reasoning” and
that   “Reid’s  reasoning   remains  almost  entirely  intact”).
Applying Reid and McRae here, we hold that appellate review of
the district court’s order denying Ethridge’s Rule 60(b) motion
is subject to the certificate of appealability requirement. The
district court did not recharacterize Ethridge’s postjudgment
filing as a successive § 2255 motion, and it otherwise did not
reject the motion on jurisdictional grounds.



                                             2
district court denies relief on the merits, a prisoner satisfies

this    standard   by    demonstrating        that   reasonable     jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.             Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see    Miller-El    v.   Cockrell,        537   U.S.    322,   336-38

(2003).      When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                        Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Ethridge has not made the requisite showing.                      Accordingly, we

deny    a   certificate    of   appealability        and    dismiss     the     appeal.

We dispense      with    oral   argument      because      the   facts    and    legal

contentions      are    adequately   presented       in    the   materials       before

this court and argument would not aid the decisional process.



                                                                           DISMISSED




                                          3